DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 second to the last line the limitation of “…and a diameter of the wheel hub…” is unclear because what applicants have shown at D in the figures is not a diameter but a radius.  The specification should be amended to reflect this.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 it is unclear what ratio applicants are actually claiming since the claimed ratio involves a radius of the wheel hub, not a diameter.  Note the supplementary limitation of ‘..as measured in a radial direction” is not definitive.
The “and/or” limitations in the dependent claims are indefinite.  See for instance claim 21
Claims 28,29,31,32 “the revolving direction” lacks antecedent basis.  It is unclear exactly what direction applicants intend to claim by “the revolving direction”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 16, 20-27,30-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakhoury et al. 8,287,052 in view of Pahle 8,037,980.
Regarding claims 16- , subject to the 112 rejections above (and as best understood) Fakhoury et al. shows in figure 3 a wheel hub assembly comprising core 102 and collar 112 regions and an axial recess in the area of the lead line of numeral 102 (but not labeled) and a ratio d10/d6 that appears to meet applicant’s limitation.  Note the discussion of the alternative structural arrangements in col 3 beginning around line 30.  See also the discussion throughout col 5, but particularly lines 35-42.
Lacking in Fakhoury et al. is a specific labeling of the primary recess.
The reference to Pahle better indicates this feature at 17 (and by 16).
One having ordinary skill in the art before the invention was effectively filed would realize that Fakhoury must have primary recesses in the area of lead line 102 in figure 3 for the device to function as intended as taught by Pahle.
Regarding claims 20-27,30-34 as modified above Fakhoury meets the claimed limitations since Fakhoury indicates the dimensions of the hub arrangement may changed.
Claims 17- 19,28,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakhoury/Pahle as applied to claim 16 above, and further in view of Baumgartner et al. 7,111,911.
Regarding claim 17 while Fakhoury indicates ‘ribs’ at 122a these are generally hard to make out.
Since Fakhoury indicates that the shape of the ribs may be varied, as discussed in col 3, it would have been obvious to have modified Fakhoury to include ribs as generally taught by Baumgartner at 43 (so that the ribs in Fakhoury are more pronounced/elongated) simply to adapt the device to different applications, pursuant to the discussion in Fakhoury in col 5.
Regarding claims 18,19, 28 ,29 these limitations are taught by Fakhoury, as modified above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657